Appeal from a judgment of the Supreme Court (Egan, Jr., J.), entered September 18, 2009 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Central Office Review Committee denying petitioner’s grievance.
Petitioner, an inmate at Great Meadow Correction Facility in Washington County, commenced this proceeding challenging a decision by the Central Office Review Committee (hereinafter CORC) that denied his request to purchase and possess compact discs and a compact disc player, pursuant to Department of Correctional Services Directive No. 4911. Supreme Court dismissed petitioner’s application to annul CORC’s determination, and petitioner now appeals.
We affirm. “[Correction facility officials must be accorded wide latitude in their efforts to ensure the safety and security of correctional facilities under their supervision and, in that regard, have . . . the obligation, to control what property is permitted to be introduced into these facilities” (Matter of Frejomil v Fischer, 59 AD3d 790, 791 [2009]; see Matter of Marcelin v Coughlin, 193 AD2d 981, 982 [1993]). Here, where it is undisputed that compact discs and compact disc players are not among those items permitted to be possessed by inmates pursuant to Directive No. 4911, we find that CORC’s determination denying petitioner’s grievance was based upon a rational interpretation of the directive and, therefore, has not been proven to be arbitrary and capricious (see Matter of Frejomil v Fischer, 68 AD3d 1371, 1372 [2009]; Matter of Rivera v Fischer, 67 AD3d 1140, 1141 [2009]).
Petitioner’s remaining contentions have been considered and found to be without merit.
Cardona, PJ., Peters, Rose, Malone Jr. and Gariy, JJ., concur. Ordered that the judgment is affirmed, without costs.